Title: James Madison to John Hartwell Cocke, 15 November 1827
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Novr. 15. 1827
                            
                        
                        
                        I recd. this morning, the inclosed letter brought from Mr. Hilliard’s Storekeeper. I apprized him that I shd.
                            transmit this application to you, having no authority apart from yours. I am under the impression that there was some
                            dissatisfaction at the manner in which Mr. Hilliard had executed his commission. Be so obliging as to take whatever order
                            you judge proper, and consider my decision as involved in yours.
                        
                            
                                
                            
                        
                    